MEMORANDUM **
This is an appeal from a dismissal by the Bankruptcy Appellate Panel (“BAP”) for failure to prosecute. The BAP granted appellant three extensions of time to file the opening brief; nevertheless appellant failed to file his opening brief.
We review the dismissal of a bankruptcy appeal for failure to prosecute for an abuse of discretion. See In re Hill, 775 F.2d 1385, 1386 (9th Cir.1985).
A review of the record and the response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument because the BAP did not abuse its discretion in dismissing this appeal. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, we summarily affirm the Bankruptcy Panel’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.